DETAILED ACTION
This action is in response to the submission filed on 9/2/2022.  Claims 1-11 and 17-18 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Interpretation
Applicant’s arguments regarding the amendments have been fully considered and are persuasive. The previous claim interpretation comment is moot.

Response to Arguments - 35 USC § 112
Applicant arguments regarding the amendments have been considered, and the previous rejections are withdrawn. However, due to the filed amendments new issues have been created. New rejections under 35 USC § 112 1st and 2nd paragraph can be found below. 
The claims remain generally unclear and indefinite, failing to conform with current U.S. practice.  They are replete with errors. Applicant is encouraged to thoroughly review the claim set. 
 

Response to Arguments - 35 USC § 101
Applicant’s arguments, regarding the amendments have been fully considered and are persuasive. The rejections are withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. Applicant argues that Solnosky does not teach the amended claim language. The rejection has been modified to address the modified claim language. 

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the term “spatial units tables”. While there are other ‘tables’ mentioned in the disclosure, there is no description in the disclosure of this particular term. For the purposes of examination, the term is interpreted as merely the rooms or floors within a building. 
Claim 1 recites “the building floor typologies”. While there are other ‘typologies’ mentioned in the disclosure, there is no description in the disclosure of this particular typology. For the purposes of examination, the term is interpreted as merely the rooms or floors within a building. 
Dependent claims 2-11 and 17-18 carry the same deficiencies of independent claim 1.  Therefore, these claims are also rejected due to their dependency on the rejected independent claims.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “spatial units tables”. While there are other ‘tables’ mentioned in the disclosure, there is no description in the disclosure of this particular term. For the purposes of examination, the term is interpreted as merely the rooms or floors within a building. 
Claim 1 recites “the building floor typologies”. While there are other ‘typologies’ mentioned in the disclosure, there is no description in the disclosure of this particular term. For the purposes of examination, the term is interpreted as merely the rooms or floors within a building. 
Claim 1, step g) has a hyphen before the word “floors”: “the spatial units of – floors of the selected building”.  Taking into account the remainder of the filed claim amendments, it is assumed that the word “floors” was intended to be deleted. For the purposes of examination, the claim is read as “the spatial units of the selected building”.
Claim 1 recites “using regression algorithms, decision trees or neural networks” in the preamble but then also recites “machine learning algorithms” in step f). Consistency in terminology is required. 
Claim 2, the claim recites “The method of generating design solutions according to claim 1”. However, claim 1 is not directed to this method, rather it is “A method of artificial intelligence-aided real time floor planning implemented by a computer…” 
Claim 3, line 4 recites “the dimensions” which lacks antecedent support. 
Claim 3, lines 6-7 recite “the typology of the optimized design solution” which lacks antecedent support. 
Claim 3, line 8 recites “the division lines” which lacks antecedent support.
Claim 3, lines 10-11 recites “the coordinates or parameters of the division lines” which lacks antecedent support.
Claim 10 has been amended to depend from itself. For the purposes of examination the claim is assumed to depend from claim 1. 
Claim 10 recites “modifying position and composition of some previously determined constructive elements maintaining the topology of the optimized design solution”. It is unclear how the position and composition are modified and also maintain the topology. The claim contradicts itself. For the purposes of examination the claim is interpreted to mean that the topology is optimized which requires position modification. 
Claim 11, recites “the definition of an empty lot”, “the surroundings”, and “the system” which lack antecedent support.
Claim 17, line 3, recites “the possible values” which lacks antecedent support.
Claim 17, line 4, recites “the values” which lacks antecedent support. 
Claim 17, line 4 recites “said parameter”; it is unclear if this is referring to either of the previously recited first and second set of parameters. 
Claim 17, line 4 recites “all the solutions”, which is previously only “an optimized design solution” in claim 1. The “solutions” plural lacks antecedent support. 
Claim 17, line 6 recites “the maximum and minimum values” which lacks antecedent support. 
Claim 17, line 8, recites “the validity interval” which lacks antecedent support. 
Claim 17, lines 8-9 recites “the parameters remaining to be introduced” which lacks antecedent support.
Claim 17, lines 9-10 recite “the standards” which lacks antecedent support.
Claim 17, line 11 recites “the determination of the validity intervals” which lacks antecedent support. 
Claim 17 is generally unclear and indefinite, and the claim presents terms without proper introduction, description or explanation. It is unknown what “fixing” the values of the parameters means. Each recited step appears unrelated to the other steps. The claim recites “each time the user introduces a parameter”, when there was previously no “introducing” step.  For the purposes of examination, the claim is interpreted to mean that there are minimum and maximum values for the model parameters. 
Dependent claims 2-11 and 17-18 carry the same deficiencies of independent claim 1.  Therefore, these claims are also rejected due to their dependency on the rejected independent claims.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with errors. Applicant is encouraged to thoroughly review the claim set, as other issues may have been overlooked by the Examiner. Any application of prior art is the Examiner’s best interpretation of the unclear and indefinite claim language. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over “BIM-based automated design and planning for boarding of light-frame residential buildings” (“Liu”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”).
Regarding claim 1, Liu teaches:
A method of artificial intelligence-aided real time floor planning implemented by a computer for calculating an optimal floor planning and generating an architectural design of a building, which comprises spatial units, by using a building database, having a data structure which comprises one or more spatial units tables, comprising different layout possibilities of the spatial units, defined by coordinates of the room divisions, areas and distances in said spatial units, and one or more building floor data tables, comprising building floor typologies, and one or more vertical compatibility tables of possible associations between them, and using regression algorithms, decision trees or neural networks trained with the structured building database (Note: Applicant is reminded that the preamble is given little to no patentable weight; Liu: Abstract); and wherein the method comprises the steps of: 

a) defining a design criteria and a first set of parameters comprising spatial requirements of the spatial units (Liu: page 240, “The inputs for the system include: [1] a BIM for the project, containing architectural and structural frame information; [2] material sizes and prices, which indicate the nominal sizes and prices of drywall and sheathing boards on the market; and [3] boarding design patterns (i.e., horizontal staggered and vertical pattern for walls), which allow users to select boarding design patterns for walls to accommodate a vertical layout design pattern”; Fig. 7, “UML diagram of extended parametric objects”, “FloorLayer”, “Floor”, “Geometry”; Section 5.2., “Object-based building information extraction Enriched information in BIMs is utilised to automate the boarding design process. In general, building product  information in BIMs includes geometry, topology, and functional information. Geometric information refers to vertices, edges, and faces of building components, while topological information elaborates on the locations and spatial relationships”; the object-based building information would be the design criteria and spatial requirements); 

b) defining, based on a selection of a user, a second set of parameters which define a building floor typology and shape of a target building (see rejection under 35 USC 112, it is unknown what a ‘building floor typology’ is; Liu: page 240, “[3] boarding design patterns (i.e., horizontal staggered and vertical pattern for walls), which allow users to select boarding design patterns for walls to accommodate a vertical layout design pattern”; Fig. 7, “UML diagram of extended parametric objects”, “FloorLayer”, “Floor”, “Geometry”);

c) extracting a set of building floor typologies from the building floor data table which are closest to the building floor typology defined by the second set of parameters (see rejection under 35 USC 112, it is unknown what a ‘building floor typology’ is; para [0144] of the printed publication states that the ‘building floor table’ stores horizontal compatibility; Liu: Fig. 10, “Identify building elements by object type”, “Retrieve building geometric information”, “Retrieve topological information”, “Geometric Information”; page 240, “boarding design patterns (i.e., horizontal staggered and vertical pattern for walls), which allow users to select boarding design patterns for walls to accommodate a vertical layout design pattern”; Figure 12, “Identify boarding layer of one wall based on its connections (i.e., top”, “Horizontal vs. Vertical”; the horizontal staggered patterns would be the horizontal compatibility);

e) establishing a relational search of the building floor typologies obtained by the vertical compatibility table, obtaining a filtered set of building floor typologies with vertical  compatibility (see rejection under 35 USC 112, it is unknown what a ‘building floor typology’ is; Liu: Fig. 15, “Layout Pattern for Wall”, “Vertical”, radio buttons are provided to select or filter for vertical layout patterns, which would be the vertical compatibility);

f) selecting a building floor typology with a floor distribution of spatial units that are as close as possible to the parameters of the spatial requirements set by the user (Liu: Fig. 14, “Get initial/new locations of seams by using design algorithms”, “Get the layout design”, “Identify optimized boarding layout design”, “Sheathing and drywall layout modelling in BIM”); 

g) calculating parameters of the building floor typologies selected which completely define the spatial units of -floors of the selected building as well as the layout of the spatial units , thus defining an optimized design solution of the building floors and their spatial units which meet the first and second set of parameters (Liu: Fig. 14, “Identify optimized boarding layout design, “Sheathing and drywall layout modelling in BIM”; Table 1, “Optimised solution #1”; page 248, “rule-based design algorithms and developed a novel BIM-based approach for automating the boarding design and planning for light-frame residential buildings. An Autodesk Revit-based automated design and planning prototype system is realised through Revit API. This prototype system incorporates boarding design rules (i.e., trades' know-how) and material optimisation into BIM-based construction-centric design and planning in order to provide optimised boarding design and planning to construction practitioners…Furthermore, rich information is retrieved from BIMs as the basis of this research, thereby enabling BIMbased automated design and planning...It should be noted that the prototyped system is also beneficial to building designers, who can use it to consider boarding layout and design constructability during the design stage”; page 245, “This selected example is a typical house model produced by one industry partner implementing offsite prefabrication and modular construction technology. This house contains common product features such as various wall, floors, wall connections, windows, and doors (see Fig. 8) and serves as a representative example to verify and validate the developed prototype system”; Fig. 14, “Get initial/new locations of seams by using design algorithms”, “Get the layout design”, “Identify optimized boarding layout design”, “Sheathing and drywall layout modelling in BIM).

Liu does not teach but Xu does teach:
d) obtaining by the trained regression algorithms, decision trees or neural networks, building floor typologies which meet the second set of parameters using the building floor data tables (See rejection under 35 USC 112, it is unknown what a ‘building floor typology’ is. For the purposes of examination, the limitation is interpreted to mean that building parameters are calculated according to the regression algorithm/tree/neural network. Xu: Abstract, “Energy Performance Regression Model (FEPRM) that is capable of real time quantification of the building energy performance based on the form variation in a building information modeling (BIM) tool. FEPRM generates a set of models and simulations based on the project specifiations and provides a seamless energy performance feedback to the designer for decision making during the conceptual design process using a regression-based model”; page 358, “FEPRM has a very simple user interface (Figure 1) that gets the project site dimension, target floor area, and maximum number of floors from the user to generate the random form data set”; Figure 1, “FEPRM user interface that collects project information from user”, “Max. Num. Floors”, “Target Floor Area”),

using the spatial units tables or machine learning algorithms (Xu: page 358, “Weka is a well-known machine learning library based on Java. It supports data pre-processing, classification, regression, clustering and visualization (Hall et.al, 2009). Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”; page 360, “In this research, we used Weka Machine Learning package (Hall et al., 2009) for regression modeling. The LR and ANN algorithms are taken from Weka package. SVM algorithm is based on a well-known package called LibSVM (Chang and Lin, 2011). Weka has a wrapper class that refer to the LibSVM code”);

by means of the trained regression algorithms, decision trees or neural networks (Xu: Abstract, “Energy Performance Regression Model (FEPRM) that is capable of real time
quantification of the building energy performance based on the form variation in a building
information modeling (BIM) tool. FEPRM generates a set of models and simulations based on the project specifiations and provides a seamless energy performance feedback to the
designer for decision making during the conceptual design process using a regression-based
model”; page 358, “FEPRM has a very simple user interface (Figure 1) that gets the project site
dimension, target floor area, and maximum number of floors from the user to generate the
random form data set”; Figure 1, “FEPRM user interface that collects project information from
user”, “Max. Num. Floors”, “Target Floor Area”; page 358, “Weka is a well-known machine learning library based on Java. It supports data pre-processing, classification, regression, clustering and visualization (Hall et.al, 2009). Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Liu (directed to architectural design) with Xu (directed to regression algorithms for calculating parameters) and arrived at architectural design with regression algorithms for calculating parameters. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Regarding claim 2, Liu and Xu teach:
The method of generating design solutions according to claim 1, further comprising a step of generating a graphical representation or drawing of the optimized design solution obtained and extracting a set of measurement parameters (Liu: Fig. 12, 13, 15, 16, “Length”, “Height”).

Regarding claim 5, Liu and Xu teach:
The method implemented by a computer according to claim 1, further comprising a step of modifying optimized design solutions generated by the user with drawing editing tools which allows for new solutions (Liu: page 245, “Construction practitioners need to provide available nominal board size and corresponding unit cost information through the graphic user interface (GUI) as shown in Fig. 15 to this prototype system, prior to enabling design optimisation.
In addition, the GUI allows for users to set up a shop drawing configuration in order to generate shop drawings of sheathing and drywall layout for walls”; Fig. 15, “Graphic user interface of the prototyped system”; Fig. 14, “Flowchart of boarding layout design optimisation”).

Regarding claim 6, Liu and Xu teach:
The method implemented by a computer according to claim 5, further comprising a step of feeding back into the building database the variants generated in the step of modifying optimized design solutions in order to expand the building database with the designs made by users (Liu: page 244, “For a given design scenario, the minimised cutting waste can be obtained from the cutting-stock optimiser. After saving this design scenario, the next iteration is then triggered and another combination of nominal boarding stock sizes (i.e., number of seams and location of seams) is analysed by the algorithm to formulate a new layout design. The design optimisation does not terminate until it reaches certain termination criteria, such as completing
the specified number of iterations (e.g., 100). Finally, the design with the minimised amount of material waste is identified, and the successful design is used to formulate the Microsoft Excel-based boarding sheet purchase plan and cutting plan by the prototype system”; the saved design “expands” the database). 

Regarding claim 7, Liu and Xu teach:
The method implemented by a computer according to claim 2, comprising an additional step of calculating an estimation for manufacturing of the optimized design solutions obtained by applying previously stored data of prices on each item, based on the set of measurement parameters extracted (Liu: Fig. 15, “Gypsum Board”, “Size”, “Cost”).

Regarding claim 8, Liu does not teach but Xu does teach:
The method implemented by a computer according to claim 1, further comprising a step of calculating the energy efficiency of the optimized design solution resulting building by means of an environmental calculation engine (Xu: Abstract, “Energy Performance Regression Model (FEPRM)”; page 358, “Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Liu (directed to architectural design) with Xu (directed to calculating energy efficiency) and arrived at architectural design with calculating energy efficiency. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).

Regarding claim 9, Liu and Xu teach:
The method implemented by a computer according to claim 1, further comprising a step of exporting the optimized design solutions generated to a BIM environment (Liu: Fig. 14, “Identify optimized boarding layout design” ->“Sheathing and drywall layout modelling in BIM” ).

Regarding claim 10, Liu does not teach but Xu does teach:
The method implemented by a computer according to claim 10, further comprising the steps of: 

- applying a calculation algorithm using -a previously obtained set of environmental data and data on the surroundings which calculates an energy consumption for the optimized design solution  (Xu: Abstract, “Energy Performance Regression Model (FEPRM)”; page 358, “Using the regression model, the designer can have a seamless and instant feedback on the energy performance of the model, while modifying the building form”), - modifying position and composition of some previously determined constructive elements maintaining the topology of the optimized design solution calculated to minimise energy consumption (Xu: pag 358, “create a very accuate and specific regression model for this project that can provide real-time feedback to designers as they modify building form in the conceptual design phase… More information such as conceptual construction properties, window to wall ratio, etc. can be modified before the form generation process as well”; page 363, “FEPRM provides instant energy usage feedback of the building model in a BIM interface. This enables the designer to modify the building geometry in the conceptual design phase and get instant feedback on the modification impact on energy performance of the model.”). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Liu (directed to architectural design) with Xu (directed to calculating energy efficiency) and arrived at architectural design with calculating energy efficiency. One of ordinary skill in the art would have been motivated to make such a combination to “reduce energy use of buildings while keeping them functional and comfortable” (Xu: Abstract).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over “BIM-based automated design and planning for boarding of light-frame residential buildings” (“Liu”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), in view of “Integrating rules of modular coordination to improve model authoring in BIM” (“Singh).
Regarding claim 3, Liu and Xu do not teach but Singh teaches:

The method implemented by a computer according to claim 2, further comprising a step of parameterizing the optimized design solution from the drawing thereof, maintaining the same  topology and varying the dimensions, following the steps of: - providing the drawing to be parameterized with the typology of the, optimized design solution; - identifying the division lines which demarcate rooms;  - grouping the division lines by classifying them based on their orientation and type; - extracting a grid with axes coinciding with the coordinates or parameters of the division lines; - converting these parameters into system variables (Due to the lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112. The claims are interpreted to have a design on a grid; Singh: Figs. 3, 4, 7, 9, 11). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu and Xu (directed to architectural design) with Singh (directed to a grid) and arrived at architectural design with a grid. One of ordinary skill in the art would have been motivated to make such a combination to “assist the user during the modelling process” (Singh: Abstract).

Regarding claim 4, Liu, Xu and Singh teach:
The method implemented by a computer according to claim 3, further comprising the following steps: 

- introducing a value for the system variables; and - generating a new design solution, maintaining the topology of the optimized design solution calculated (Liu: Fig. 14, “Identify optimized boarding layout design, “Sheathing and drywall layout modelling in BIM”; Table 1, “Optimised solution #1”).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “BIM-based automated design and planning for boarding of light-frame residential buildings” (“Liu”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), in view of “Digital Diary of a Building: A System for Retrival and Update of Information Over a Building Life Cycle” (“Park”).
Regarding claim 11, Liu and Xu teach:
The method implemented by a computer according to claim 1, further comprising the steps of:


- obtaining the optimal architectural arrangement for the lot and the data on its surroundings introduced, the optimal architectural arrangement being that which maximises or minimises previously defined optimisation criteria (Liu: Fig. 14, “Identify optimized boarding layout design, “Sheathing and drywall layout modelling in BIM”; Table 1, “Optimised solution #1”; page 248, “rule-based design algorithms and developed a novel BIM-based approach for automating the boarding design and planning for light-frame residential buildings. An Autodesk Revit-based automated design and planning prototype system is realised through Revit API. This prototype system incorporates boarding design rules (i.e., trades' know-how) and material optimisation into BIM-based construction-centric design and planning in order to provide optimised boarding design and planning to construction practitioners…).

Liu and Xu do not teach but Park does teach:
- receiving data on the definition of an empty lot and a set of data of the surroundings provided by the administrator of the system (Park: page 20, “The first three case studies were new building constructions on an empty lot”; Figure 3, “Case study (iv) examples; as-designed model, site condition, and as-built model”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu and Xu (directed to architectural design) with Park (directed to modeling on an empty lot) and arrived at architectural design on an empty lot. One of ordinary skill in the art would have been motivated to make such a combination for “providing information that might improve the quality of the constructed entity” (Park: page 17).




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “BIM-based automated design and planning for boarding of light-frame residential buildings” (“Liu”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), in view of US 9213785 (“Plewe”), previously made of record. 
Regarding claim 17, Liu and Xu do not teach but Plewe does teach:
The method implemented by a computer according to claim 1, wherein the step of defining the first and second set of parameters comprises also the stage of including a validity interval of the possible values for each parameter (Due to lack of clarity, any application of prior art is the examiner’s best interpretation of the claimed subject matter. See numerous rejections under 35 USC § 112; For the purposes of examination, the claim is interpreted to mean that there are minimum and maximum values for the model parameters), the stage comprising: - determining the values that said parameter takes in all the solutions contained in the building database; - fixing the maximum and minimum values of said parameter based on the values determined before; and - each time the user introduces a parameter, recalculating the validity interval of the parameters remaining to be introduced, leaving only those values that meet, in addition to the  standards, the parameters already introduced by the user;  wherein the determination of the validity intervals can be carried out by database classification, indexation or management or by machine learning and the input parameters are hierarchised for determining an order for introducing the parameters (Plewe: col. 24, lines 4-15, “(129) In certain embodiments, at least a portion of the properties metadata (for example, cost, square footage, and energy use) can be merged by combining the properties metadata of the individual room components together, as described herein. For example, the values specified by the properties metadata of the individual room components can be summed to generate the combined values. In other embodiments, the merging of the cost, square footage, and energy use metadata can take additional factors into account in calculating the combined values (e.g., actual user-reported values), or use the minimum or maximum value of a certain property”). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu and Xu (directed to architectural design) with Plewe (directed to minimum and maximum values) and arrived at architectural design with minimum and maximum values. One of ordinary skill in the art would have been motivated to make such a combination for “providing component-based architecture design generated from a plurality of pre-designed room components. For example, a need exists for facilitating the design of a home with similar costs as the tract housing system while offering considerable gains in customization” (Plewe: col. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “BIM-based automated design and planning for boarding of light-frame residential buildings” (“Liu”) in view of “Regression-based building Energy Performance Assessment Using Building Information Model” (“Xu”), in view of US 9213785 (“Plewe”), further in view of “Structural BIM Processes for Modular Multi-story Buildings in Design and Construction” (“Solnosky”).
Regarding claim 18, Liu does not teach but Xu teaches:
The method implemented by a computer according to claim 1, wherein the first set 
of parameters comprises areas for each spatial unit (Xu: Table 1, “Total interior floor area”); and 

the second set of parameters comprises number of spatial units for each floor (Xu: page 358, “floor plan per level”), dimensions of the building (Xu: Table 1, “Building parameters”) and number of floors (Xu: page 358, “maximum number of floors”, “number of levels”). 

Liu and Xu do not teach but Plewe does teach:
minimum interior distances in each spatial unit (Plewe: col. 24, lines 4-15, “at least a portion of the properties metadata (for example, cost, square footage, and energy use) can be merged by combining the properties metadata of the individual room components together, as described herein. For example, the values specified by the properties metadata of the individual room components can be summed to generate the combined values. In other embodiments, the merging of the cost, square footage, and energy use metadata can take additional factors into account in calculating the combined values (e.g., actual user-reported values), or use the minimum or maximum value of a certain property”; minimum square footage is minimum interior distances).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu and Xu (directed to architectural design) with Plewe (directed to minimum and maximum values) and arrived at architectural design with minimum and maximum values. One of ordinary skill in the art would have been motivated to make such a combination for “providing component-based architecture design generated from a plurality of pre-designed room components. For example, a need exists for facilitating the design of a home with similar costs as the tract housing system while offering considerable gains in customization” (Plewe: col. 1).

Liu, Xu and Plewe do not teach but Solnosky does teach:
type of circulation (paragraph 56 of the printed publication states that “the type of circulation (horizontal passageways or vertical stair cores, for example),”; Solnosky: Table 1, “stairs”, “open building system”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu, Xu and Plewe (directed to architectural design) with Solnosky (directed to circulation types) and arrived at architectural design with circulation types. One of ordinary skill in the art would have been motivated to make such a combination to “Make the modules as complete as possible to speed construction and improve quality, safety, operations and maintenance” and “Integration of air distribution systems as part of the structural system” (Solnosky: page 207).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148